Citation Nr: 1030877	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  01-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to September 
1981.  He also served in the National Guard from June 1983 to 
June 1984.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision that denied 
service connection for bilateral hearing loss, tinnitus and the 
residuals of a right ankle injury.

By a February 2007 rating decision, the RO granted service 
connection for chronic right ankle strain.  As such, that issue 
is no longer on appeal. 

The Board remanded the case to the RO in February 2009 for 
further development.

Although the Veteran initially filed a claim of service 
connection for right ear hearing loss, the issue was expanded 
during the course of the appeal, as reflected by the April 2003 
rating decision, Statement of the Case, and Form 9.   

The issue of service connection for tinnitus is addressed in the 
REMAND portion of this document and is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran currently is not shown to have manifested 
complaints or findings of a hearing loss until many years after 
service.  

2.  The currently demonstrated right ear conductive hearing loss 
is not shown to be due to any event or incident of the Veteran's 
period of active service.  

3.  The Veteran currently is not shown to have a left ear hearing 
disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The Veteran's right ear conductive hearing disability is not 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  

1.  The claim of service connection for a left ear hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of VCAA in October 2002 prior to 
the initial adjudication of his claim for service connection for 
bilateral hearing loss in the April 2003 rating decision.  An 
additional VCAA letter was sent in August 2003.

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  

However, the Veteran did not receive notice pertaining to the 
downstream disability rating and effective date elements of the 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

However, the absence of such notification by a VCAA letter is not 
prejudicial in this case given that service connection for 
bilateral hearing loss is denied.  The Board finds no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  

The Veteran was afforded a VA examination in March 2003 and 
February 2007.  Although the VA examiner did not review the 
claims file, the Board finds a remand for another examination is 
not required in this case given that no basis has been presented 
for linking the claim condition to service.  

The Board concludes that obtaining another medical examination 
and medical nexus opinion under the circumstances presented in 
this case is not necessary to decide the claim for service 
connection for bilateral hearing loss and would serve no useful 
purpose.  38 C.F.R. § 3.159(c)(4); cf. Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

All relevant evidence necessary for a fair and informed 
resolution of the issue on appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service treatment records, VA medical records, VA 
examination reports, and statements from the Veteran and his 
representative.  

Although the worker's compensation records are not associated 
with the claims file, the Veteran does not assert that they are 
potentially relevant.  See generally Golz v. Shinseki, --- F.3d -
--, No. 2009-7039, 2010 WL 6160 (Fed. Cir. Jan. 4, 2010).  

Regardless, the Board finds that there is no reasonable 
possibility that such records would substantiate the Veteran's 
claim for hearing loss because currently the Veteran is not shown 
to have bilateral hearing disability that can be linked to any 
event or incident of his period of active service.  Regardless, 
any available worker's compensation record evidence would be far 
outweighed by more contemporaneous and probative VA 
hospitalization and treatment records.  

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran has 
been accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103.  


II.  Service Connection for Bilateral Hearing Loss

The Veteran asserts that he is experiencing bilateral hearing 
loss that is due to his period of active service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385.  

The record before the Board contains service treatment records 
and post-service medical records.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant evidence).  

The service treatment records referable to the Veteran's period 
of active service are not available for review.  

However, a service examination report referable to his enlistment 
in the National Guard in June 1983 shows that his ears and drums 
were noted to be normal.  Hearing testing at that time noted 
findings of 15 or less in each ear for the frequencies tested.  
Moreover, the Veteran denied having or ever having had ear, nose 
or throat trouble, hearing loss, chronic or frequent colds.  

The medical records from a period of hospitalization in 1986 show 
that the Veteran was treated for a sore throat of three days 
duration.  On examination, his tympanic membranes and exteranal 
ear canals were clear.  The impression was that of severe 
pharyngitis.  

The Veteran filed his initial application for compensation in 
March 1993 when he reported having a hearing problem or loss in 
the "left ear" in July 1980 when he was treated in Germany.  

A March 2003 VA audiological examination concluded that the test 
results were not adequate for rating purposes.  The Veteran 
reported having a hearing loss in the right ear, but had 
difficulty completing the test.   The VA examiner recommended 
medical follow-up for possible middle-ear disease.  

When seen on an outpatient basis by VA in March 2003, the Veteran 
was noted to have a conductive hearing loss in the right ear.  
The Veteran reported at that time that he had had decreased 
hearing in the right ear since 1978 when he an ear infection and 
the ear was "suctioned."  He reported having no problems until 
the 1980's when he had complaints of intermittent 'clogging' in 
the right ear.  

In August 2003, the Veteran seen by VA on an outpatient basis 
when he complainted of right ear stuffiness and nasal congestion 
and decreased hearing in the righ ear.  The right tympanic 
membrane was noted to be retracted.  

A February 2007 VA examination noted that the Veteran did exhibit 
left ear hearing test findings reflective of  a hearing loss 
disability for VA compensation purposes.  The examiner added that 
the findings  demonstrated a mild loss at 2000 Hertz in the right 
ear, but other tests showed normal hearing.    

A diagnosed identifiable underlying malady or condition is needed 
to constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of confirmed diagnosis of a disability, 
meaning medical evidence showing the Veteran has the condition 
alleged, service connection is not warranted.  

The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in a 
disability, and in the absence of proof of a present disability, 
there can be no valid claim); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (service connection claim must be 
accompanied by evidence establishing the claimant currently has 
the claimed disability).  

Here, the most current and reliable medical evidence shows that, 
in the left ear, the Veteran does not have a hearing loss 
disability meeting the criteria of 38 C.F.R. § 3.385 for which VA 
compensation benefits may be paid.  As such, the claim of service 
connection for a left ear hearing loss must be denied by 
operation of law.  

The recent testing also suggested that the Veteran had a 
conductive hearing loss in the right ear.  

While the Veteran now asserts that he had right ear and hearing 
problems in service, these lay statements are not found to be 
credible because they are not consistent with information 
supplied by the Veteran at an earlier time in connection with a 
National Guard examination in 1983.  Significantly, he denied 
having ear problems at that time, and the hearing test did not 
reveal the presence of a hearing disability on either side.  

The subsequent treatment records from 1986 showed that the 
Veteran's tympanic membranes and ear canals were normal.  The 
later medical records first document the onset of actual right 
ear problems in 2003.  Significantly, when the Veteran filed his 
initial claim in 2003, he only reported having "left ear" 
hearing loss in service.  

While the Veteran's service treatment records for the period from 
1977 to 1981 are not available for review, the  

 
ORDER

The claim of service connection for bilateral hearing loss must 
be denied as a matter of law.  


REMAND

A review of the record reveals that additional development is 
warranted for the issue remaining on appeal.  

The Veteran contends that he suffers from tinnitus from noise 
exposure in service.  

Although the Veteran was afforded a VA audiological examination 
in February 2007, the VA audiologist did not address the 
Veteran's claimed tinnitus or review the claims file.  The Board 
observes that the Court has determined that, for tinnitus, the 
Veteran is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  

Once VA undertakes the effort to provide an examination, it must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Therefore, the Board finds that another VA examination 
addressing the Veteran's claim is "necessary" pursuant to 38 
U.S.C.A. § 5103A(d).  The failure to comply with the Board's 
remand directive in this matter constitutes a violation of the 
Veteran's due process rights, which requires another remand of 
this appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the claims 
folder all outstanding VA medical records and attempt to obtain 
the Veteran's worker's compensation records and the vocational 
rehabilitation file.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards requests 
for records from Federal facilities.  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.   The RO should take appropriate steps 
to contact the Veteran in order to obtain 
information and releases sufficient to 
retrieve records of his workman's 
compensation claim(s).  All such records 
should be obtained and associated them the 
claims folder.  If the records are not 
available, a notation to that effect should 
be entered in the claims folder.

2.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
information and releases sufficient to 
retrieve his VA vocational rehabilitation 
folder.  All such records should be 
obtained and associated them the claims 
folder.  If the records are not available, 
a notation to that effect should be entered 
in the claims.

3.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran by VA and/or any other 
pertinent medical facility.  All records 
and/or responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

4.  The RO should schedule the Veteran for 
another VA examination in order to 
determine the nature and likely etiology of 
the claimed tinnitus.  

The claims folder and a copy of this remand 
must be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
this remand.  

Based on a full review of the record, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's claimed tinnitus is a 
result of service.  

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

5.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim of service 
connection in light of all the evidence of 
record.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case, and should be afforded an appropriate 
period of time within which to respond 
thereto.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


